Title: To Thomas Jefferson from Thomas U. P. Charlton, 28 March 1801
From: Charlton, Thomas U. P.
To: Jefferson, Thomas



Sir,
Savannah March 28th. 1801

Permit a man who has ever held in high veneration those principles which have uniformly characterised your official conduct, to express his congratulation on your appointment to the presidency of the Union:—and to indulge himself with an expectation, that the measures of your administration may ultimately prove as beneficent, as they are at present anticipated by a majority of your Countrymen—
It was time, Sir, that the rights of the freemen of America should be rescued from the grasp of domestic usurpation; and the idea is fondly cherished, that the influence of your experience,—your wisdom, combined with the energies of a regenerated Legislature, may, eer the fiat of nature snatches you from your post, bring back our institutions to their original purity—May Almighty God direct your decisions, and may you long continue to act in the Station to which the voice of your Country has elevated you, is,
Sir, the devout wish, of your fellow Citizen

Thos U P Charlton

